Citation Nr: 0724138	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
October 1963.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In December 2005, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
schizophrenia is related to the veteran's period of active 
military service, nor was schizophrenia manifested within one 
year of his discharge from service.


CONCLUSION OF LAW

Schizophrenia was not incurred in service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§§ 1101, 1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  As well, as the 
appellant's claim for service connection is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In April, September, and October 2003 letters, issued prior 
to the January 2004 rating decision, and in an October 2006 
letter, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.   We therefore conclude 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, including records received 
from the Social Security Administration (SSA), and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

The veteran contends that he has schizophrenia that developed 
while he was in active military service.  In oral and written 
statements in support of his claim, he indicated that his 
schizophrenia started in service with feelings of 
restlessness and a dislike of working below deck aboard the 
ship to which he was assigned during multiple periods of 
extended sea duty.  He said that he did not discuss his 
feelings with anyone or receive medical treatment for his 
nervous feelings while in service.  In his March 2004 notice 
of disagreement, the veteran said his schizophrenia started 
in 1962 while he was aboard ship and that November 1971 
private medical records (described below) were incorrect and 
he was not a suspicious person all his life.

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
psychoses in service, its incurrence in service may be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service medical records reflect that, when examined for 
enlistment into service in October 1959, a psychiatric 
abnormality was not noted and the veteran was found qualified 
for active service.  Service medical records are not 
referable to complaints or diagnosis of, or treatment for, 
feelings of restlessness or nervousness or a psychiatric 
disorder.  When the veteran was examined for separation in 
October 1963, a psychiatric abnormality was not noted.

Post service, VA and non-VA medical records and reports, 
dated from October 1968 to April 2003, are associated with 
the claims file.  The records indicate that, in October 1968, 
VA hospitalized the veteran for treatment of a septoplasty.

Private hospital records reflect that the veteran was 
hospitalized from November to December 1971 and diagnosed 
with paranoid type schizophrenia.  According to a November 
1971 record, the veteran said he was a suspicious person all 
his life.  Thereafter, the medical records document that VA 
repeatedly hospitalized the veteran for treatment of his 
psychiatric disorder.

Records associated with the veteran's award of SSA disability 
benefits reflect the onset of his schizophrenia in 1972, when 
he was privately hospitalized, and then repeatedly 
hospitalized by VA through 1978.  A July 1976 SSA Disability 
Determination and Transmittal record indicates that the 
veteran was considered disabled since May 1976 due to 
schizophrenic reaction, paranoid type.

According to a March 1983 record, apparently completed for 
the SSA by a VA physician, the onset of the veteran's 
psychotic symptoms occurred in 1972 when he was privately 
hospitalized in Memphis, Tennessee.  Thereafter, it was noted 
that VA hospitalized the veteran on multiple occasions from 
July 1973 to April 1978 for treatment of his psychiatric 
disorder.  It was further noted that the veteran's current 
treatment involved taking prescribed antipsychotic 
medication.

An October 1983 report from A.B.B., M.D., reveals that the 
veteran's first breakdown was in 1972.  According to this 
report, the veteran gave a history of enlisting in service 
where he stayed for four years.  He then worked in a grocery 
store as a meat cutter and, later, as a department manager, 
until his first nervous breakdown in 1972.  It was noted that 
VA repeatedly hospitalized the veteran while his employer 
held his job for him, but he was unable to continue working.  
The veteran said that he had his first nervous breakdown in 
service because he felt very confined on the ship and walked 
on the top deck at night.  

In a July 1997 report, J.L., Ph.D., noted that the veteran 
said he was hospitalized by VA 25 times from 1971 to 1977 and 
that, while the service medical records did not show it, his 
psychiatric problems started in service.  The veteran said 
his problems during naval service were limited to generalized 
feelings of nervousness and restlessness.

State mental hospital records show that the veteran has been 
hospitalized since November 1997.  According to a June 2000 
state mental hospital discharge summary (prepared after he 
transferred to another facility), the veteran first began 
experiencing auditory hallucinations and feelings of 
depression in service but received no treatment until later, 
when he was approximately 29 years old.

During his April 2005 Board hearing, the veteran testified 
that, during his periods of extended sea duty, that lasted 27 
months, he experienced feelings of restlessness, but kept it 
to himself and did not seek any medical treatment.  He worked 
above deck and, at other times, he worked in the kitchen that 
he found more difficult.  After discharge, he lived in 
Albuquerque, New Mexico, and in Memphis, Tennessee.  In 1971, 
while he was a meat department manager for a large food 
distributor, he experienced a nervous breakdown and was 
hospitalized.  He said that was his first medical treatment 
for a psychiatric disorder that he was told was 
schizophrenia.  Thereafter, he had difficulty working and had 
not worked since April 1976.  The veteran testified that he 
was psychiatrically hospitalized in November 1997 and 
remained committed in a state mental facility. 

Here, the veteran has contended that service connection 
should be granted for schizophrenia.  Although the evidence 
shows that the veteran currently has schizophrenia, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
psychiatric abnormality was not noted on separation from 
service and the first post service evidence of record of 
schizophrenia is from 1971, more than 8 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
schizophrenia to service or any incident of service has been 
presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
schizophrenia.

The Board finds a lack of competent or credible medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed schizophrenia.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for schizophrenia.

There is some history of the schizophrenia starting during 
service as recorded by private providers.  That appears to be 
based on history provided, which is not otherwise confirmed.  
Contemporaneous records for the early 1970's indicate the 
onset of psychiatric symptoms.  In those records, created 
before a claim for benefits was ongoing, it is noted that the 
onset of the symptoms was at that time.  No reference to 
years of restlessness are noted, certainly none that would 
date to service.  As such, there is no competent or credible 
evidence to support this claim.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
schizophrenia is not warranted.

Finally, the Board notes that the July 1976 record indicates 
that the SSA found the veteran suffering from paranoid 
schizophrenia and held him to be disabled since May 1976.  
While the Board recognizes the disabling nature of the 
veteran's psychiatric disability, the SSA decision is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the veteran's schizophrenia.  


ORDER

Service connection for schizophrenia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


